                Case 4:21-cv-01180 Document 1-3 Filed on 04/12/21 in TXSD Page 1 of 2
                                       Harris County Docket Sheet


2021-13968
COURT: 334th
FILED DATE: 3/10/2021
CASE TYPE: Motor Vehicle Accident

                                        RUANO, ERICK
                                   Attorney: CANTU, ROBERTO OMAR

                                                vs.
                                          DOE, JOHN


                                         Docket Sheet Entries
             Date       Comment




2021-13968                                                                             Page 1 of 1

334                                                                           4/6/2021 11:33:52 AM
                                                   A-1
Office of Harris County District Clerk - Marilyn Burgess | Case (Cause) Details 2021139... Page 1 of 1
         Case 4:21-cv-01180 Document 1-3 Filed on 04/12/21 in TXSD Page 2 of 2



                                                                                                                                            Chronological Print
                 202113968 - RUANO, ERICK vs. DOE, JOHN (Court 334)                                                                            History     All
                                                                                                                                               (non-financial)

               Summary           Appeals           Cost Statements             Transfers          Post Trial Writs           Abstracts                    Parties
              Court Costs   Judgments/Events            Settings           Services/Notices       Court Registry            Child Support                 Images

        * Note: Not every case file in our library of records is available in electronic format. (A document may be filed in a                     Purchase Order
        case that is not viewable electronically.) Only non-confidential civil/criminal documents are available to the                             ( 0 documents )
        public. If a document in a case you are looking for is not available, please click here to notify Customer Service.
                                                                                                                                                    Print List


                                                                                                     Post
         Image No.            Type     Title                                       [Reset Sort]                      Date         Pages
                                                                                                     Jdgm

               95184511       Filing   Domestic Return Receipt                                                  03/25/2021          2

               95184521       Filing   Domestic Return Receipt                                                  03/25/2021          2

               94971698       Filing   Certified Mail Receipt                                                   03/15/2021          1

               94971699       Filing   Certified Mail Receipt                                                   03/15/2021          1

               94803963       Filing   Certified Mail Tracking Number 7018 1830 0001 4427 0169                  03/12/2021          2

               94803965       Filing   Certified Mail Tracking Number 7018 1830 0001 4427 0336                  03/12/2021          2

               94749729       Filing   Plaintiff's Original Petition and Jury Demand                            03/10/2021          7

         ·>      94749730     Filing   Request For Issuance of Service                                          03/10/2021          1

         ·>      94749731     Filing   Request For Issuance of Service                                          03/10/2021          1




[Z1A]




                                                                                 A-1
https://www.hcdistrictclerk.com/edocs/public/CaseDetails.aspx?Get=bL5QMdG8Q8I60QE/... 4/8/2021
